Citation Nr: 1603709	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  12-27 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL
The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel



INTRODUCTION

The Veteran served on active duty from May 1993 to May 1995.  

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a December 2011 rating decision of Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In September 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ), via videoconference.  In addition, in June 2011, the Veteran testified at a hearing before a different VLJ in connection with another appeal, but at which sleep apnea was also discussed.  That VLJ is no longer with the Board.  A transcript of both of these hearings is associated with the claims file. 


FINDING OF FACT

Sleep apnea did not have its onset in service and is not the result of disease or injury incurred during the Veteran's military service.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).  

 
REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A VA letter issued in November 2011 satisfied the duty to notify provisions with respect to service connection claim and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

Accordingly, the Board determines that the content requirements of VCAA notice have been met and the purpose of such notice, to promote proper development of the claim, has been satisfied.  See Mayfield, 444 F.3d at 1333.  Based on the above, the Board finds that further VCAA notice is not necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  The Veteran's service treatment records, VA treatment notes, records from the Social Security Administration (SSA) and the report of an April 2013 VA examination with April 2014 addendum were reviewed by both the agency of original jurisdiction and the Board in connection with adjudication of the claim.  The Veteran has not identified any records that VA needs to obtain to ensure an equitable disposition of the claim. 

With regard to the VA examination, once VA undertakes to provide a VA examination, it must ensure that the examination is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the examiner reviewed the claims file, documented the Veteran's subjective complaints and medical history, and clinically evaluated the Veteran.  Thereafter, in the report and addendum, the examiner provided opinions based on all of the evidence of record.  Nothing suggests that any opinion is arbitrary or not consistent with the medical history outlined in the claims file.  Therefore, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 
38 C.F.R. § 3.159 (c)(4).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the September 2015 Board hearing, the VLJ identified the issue to be discussed, but did not suggest additional evidence that might have been overlooked.  However, the Veteran's representative indicated that the Veteran's testimony was to demonstrate that the Veteran's disability had its onset in service and had continued to the present, which establishes actual knowledge of the elements of service connection.  Further, the Veteran has not suggested any deficiency in the conduct of the hearing.  Therefore, to the extent the VLJ did not comply with the regulation regarding the conduct of hearings, the Board finds that the deficiency is rendered harmless.

In light of the above, the Board concludes that the evidence of record is sufficient to adjudicate the Veteran's claim without further development and additional efforts to assist or notify the Veteran in accordance with VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claim.

II. Analysis

Service connection may be granted for a disability arising from disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313   (Fed. Cir. 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr, 21 Vet. App. at 309.

The Veteran alleges that he first developed sleep apnea in service.  Therefore, he argues the service connection is warranted for sleep apnea.  

The Veteran asserts that his shipmates would wake him because he was not breathing and that he would have trouble with daytime sleepiness.  Service treatment records are negative for any complaint, treatment, or diagnosis related to snoring, breathing problems, or obstructive sleep apnea.  At separation, the Veteran specifically denied breathing problems, and the clinical examination at that time was normal.

A December 2010 VA treatment record noted that the Veteran's wife believed he may have sleep apnea due to his snoring and pausing between breaths which keep her up at night.  In December 2010, the Veteran underwent a sleep study.  The assessment was mild obstructive sleep apnea.  A December 2010 chest X-ray showed no abnormalities.  

At an April 2013 VA sleep apnea examination, the examiner noted a sleep study was performed in 2010 and that the diagnosis was mild obstructive sleep apnea.  The examiner concluded that the Veteran's current obstructive sleep apnea was not caused by or a result of his service.  The examiner explained that there is no objective evidence, to include a separation examination which found no respiratory conditions, of illness and/or treatment of any respiratory condition that was caused by and/or worsened by his military service.  Other than a report of hay fever prior to service, service treatment records do not indicate the presence of a respiratory disability, including obstructive sleep apnea.  

In April 2014, the April 2013 VA examiner reported review of the record and indicated that his original opinion remained unchanged.  The examiner noted that while he accepts that the Veteran snored in service, there are multiple reasons for snoring and interrupted sleep.  He stated that snoring does not equal obstructive sleep apnea and that he is unable to find any connection between service and the Veteran's current diagnosis of obstructive sleep apnea, which was diagnosed in 2010.  He noted that according to peer-reviewed literature, the primary reason for the development of obstructive sleep apnea is weight gain and an increase in body mass index (BMI).  The examiner noted that the Veteran's weight at enlistment was 165 pounds and at discharge, it was 160 pounds.  In 2004, the Veteran's weight was recorded at 183 pounds (BMI of 28.86) and the examiner stated that the Veteran's medical records showed a slow steady incline of weight gain, with his peak weight recorded at 209 pounds (BMI of 32.85) in December 2010, when he was diagnosed with obstructive sleep apnea.  In further support of his opinion, the examiner noted a May 2010 post-service treatment record when the Veteran denied having any respiratory problems, sleep disturbances, or snoring.  

There is no contradictory opinion of record.  Consequently, the only evidence in favor of a relationship between the Veteran's obstructive sleep apnea and his military service are lay statements.  In June 2011, the Veteran testified that in 1994, his wife (at the time) complained about him losing his breath and stopping breathing while sleeping.  His current wife also provided a lay statement in June 2011 indicating that she had first noticed his snoring and breathing problems during sleep when they started seeing each other in 2008.  Also in June 2011, the Veteran's ex-wife, sister, and mother supplied statements indicating that they had not observed the Veteran snoring until after he returned from serving in the Navy.  Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation. Davidson, 581 F.3d; see Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the lay observations of snoring and disrupted sleep in this case are not sufficient evidence of the sleep apnea being present during and since service to establish service connection.  As indicated by the VA examiner, such occurrences may have many causes.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, in light of the above discussion, the Board determines that a preponderance of the evidence is against the Veteran's claims of entitlement to service connection obstructive sleep apnea. Therefore, his claim is denied. 


ORDER

Entitlement to service connection for obstructive sleep apnea is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


